                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CODY A. STRODTMAN,                        )
                                          )
                   Petitioner,            )                   8:19CV338
                                          )
             v.                           )
                                          )
BRAD HANSEN, Warden,                      )               MEMORANDUM
                                          )                AND ORDER
                   Respondent.            )
                                          )

      This matter is before the court on preliminary review of Petitioner Cody A.
Strodtman’s Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s claims,
when liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      Claim One: Petitioner was denied effective assistance of counsel because
                 (a) original trial counsel failed to file a motion to suppress the
                 Petitioner’s confession; (b) original trial counsel failed to
                 investigate whether the confession was voluntary; (c) trial
                 counsel (apparently a second lawyer) failed to make
                 meaningful arguments at sentencing; and (d) trial counsel
                 (apparently the same second lawyer) incorrectly advised
                 Petitioner that he could not take a direct appeal inasmuch as
                 Petitioner had entered into a plea agreement.

      Claim Two: Petitioner was denied due process of law because, having
                 been mislead by trial counsel that no direct appeal was
                 possible, the post-conviction proceedings including the
                 appeal were deficient in that (a) Petitioner was not provided
                 with appointed post-conviction counsel before the district
                 court or the Court of Appeals; (b) no evidentiary hearing was
                 held where Petitioner, either through counsel or pro se, had
                 the opportunity to examine trial counsel under oath; and (c)
                     Petitioner was denied the opportunity to engage in
                     discovery.1

       The court determines that these claims, when liberally construed, are potentially
cognizable in federal court. However, the court cautions Petitioner that no determination
has been made regarding the merits of these claims or any defenses to them or whether
there are procedural bars that will prevent Petitioner from obtaining the relief sought.

       IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing No. 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.     By October 7, 2019, Respondent must file a motion for summary judgment
or state court records in support of an answer. The clerk of the court is directed to set a
pro se case management deadline in this case using the following text: October 7, 2019:
deadline for Respondent to file state court records in support of answer or motion for
summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the following
procedures must be followed by Respondent and Petitioner:

              A.     The motion for summary judgment must be accompanied by a
                     separate brief, submitted at the time the motion is filed.

              B.     The motion for summary judgment must be supported by any state
                     court records that are necessary to support the motion. Those records

       1
        The remaining claims, particularly those based upon AEDPA, are dismissed
because they fail to state cognizable federal claims. However, and to be clear, the matter
of whether the state courts are entitled to deference under AEDPA (or otherwise) may
be argued by Petitioner in the brief contemplated by this progression order, but those
arguments are not independent federal claims.
                                            2
     must be contained in a separate filing entitled: “Designation of State
     Court Records in Support of Motion for Summary Judgment.”

C.   Copies of the motion for summary judgment, the designation,
     including state court records, and Respondent’s brief must be served
     on Petitioner except that Respondent is only required to provide
     Petitioner with a copy of the specific pages of the record that are
     cited in Respondent’s motion and brief. In the event that the
     designation of state court records is deemed insufficient by
     Petitioner or Petitioner needs additional records from the
     designation, Petitioner may file a motion with the court requesting
     additional documents. Such motion must set forth the documents
     requested and the reasons the documents are relevant to the
     cognizable claims.

D.   No later than 30 days following the filing of the motion for
     summary judgment, Petitioner must file and serve a brief in
     opposition to the motion for summary judgment. Petitioner may not
     submit other documents unless directed to do so by the court.

E.   No later than 30 days after Petitioner’s brief is filed, Respondent
     must file and serve a reply brief. In the event that Respondent elects
     not to file a reply brief, he should inform the court by filing a notice
     stating that he will not file a reply brief and that the motion is
     therefore fully submitted for decision.

F.   If the motion for summary judgment is denied, Respondent must file
     an answer, a designation and a brief that complies with terms of this
     order. (See the following paragraph.) The documents must be filed
     no later than 30 days after the denial of the motion for summary
     judgment. Respondent is warned that failure to file an answer,



                             3
                   a designation and a brief in a timely fashion may result in the
                   imposition of sanctions, including Petitioner’s release.

      4.    If Respondent elects to file an answer, the following procedures must be
followed by Respondent and Petitioner:

            A.     By October 7, 2019, Respondent must file all state court records
                   that are relevant to the cognizable claims. See, e.g., Rule 5(c)-(d) of
                   the Rules Governing Section 2254 Cases in the United States
                   District Courts. Those records must be contained in a separate filing
                   entitled: “Designation of State Court Records in Support of
                   Answer.”

            B.     No later than 30 days after the relevant state court records are filed,
                   Respondent must file an answer. The answer must be accompanied
                   by a separate brief, submitted at the time the answer is filed. Both
                   the answer and the brief must address all matters germane to the
                   case including, but not limited to, the merits of Petitioner’s
                   allegations that have survived initial review, and whether any claim
                   is barred by a failure to exhaust state remedies, a procedural bar,
                   non-retroactivity, a statute of limitations, or because the petition is
                   an unauthorized second or successive petition. See, e.g., Rules 5(b)
                   and 9 of the Rules Governing Section 2254 Cases in the United
                   States District Courts.

            C.     Copies of the answer, the designation, and Respondent’s brief must
                   be served on Petitioner at the time they are filed with the court
                   except that Respondent is only required to provide Petitioner with
                   a copy of the specific pages of the designated record that are cited
                   in Respondent’s answer and brief. In the event that the designation
                   of state court records is deemed insufficient by Petitioner or
                   Petitioner needs additional records from the designation, Petitioner

                                           4
                   may file a motion with the court requesting additional documents.
                   Such motion must set forth the documents requested and the reasons
                   the documents are relevant to the cognizable claims.

             D.    No later than 30 days after Respondent’s brief is filed, Petitioner
                   must file and serve a brief in response. Petitioner must not submit
                   any other documents unless directed to do so by the court.

             E.    No later than 30 days after Petitioner’s brief is filed, Respondent
                   must file and serve a reply brief. In the event that Respondent elects
                   not to file a reply brief, he should inform the court by filing a notice
                   stating that he will not file a reply brief and that the merits of the
                   petition are therefore fully submitted for decision.

             F.    The clerk of the court is directed to set a pro se case management
                   deadline in this case using the following text: November 5, 2019:
                   check for Respondent’s answer and separate brief.

      5.    No discovery shall be undertaken without leave of the court. See Rule 6 of
the Rules Governing Section 2254 Cases in the United States District Courts.

      DATED this 22nd day of August, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                           5
